DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8,13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determining a wakeup signaling transmission position”. This claim limitation needs clarity. 
According to the specification, “determining a wakeup signaling transmission position” may be done by several option procedures, each comprising several steps, see [0008] (“the operation that the wakeup signaling transmission position is determined may include: the wakeup signaling transmission position is acquired according to a predefined configuration parameter, the predefined configuration parameter including the wakeup signaling transmission position; or, the operation that the wakeup signaling transmission position is determined may include: detection configuration information sent by the base station is received, the detection configuration information including the wakeup signaling transmission position”). It is unclear which option procedure the claim language refers to. It is suggested to put those steps of the selected option procedure into the claim language because the specification cannot read into the claim language.
Claims 8,13 and 20 are rejected because each has the same problems as claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over D2 (3GPPTSG RAN WG1 Meeting #93, R1-1806589, LG, NPL dated 11/25/20, 9 pages). 
3GPPTSG RAN WG1 R1-1805979, Huawei, NPL dated 11/25/20, 5 pages and 3GPPTSG RAN WG1 R1-1806489, Intel, NPL dated 11/25/20, 11 pages are also can be used to make the rejection.
For claim 1, D2 discloses a physical downlink control signaling detection method (Section 1, 1st para, “the wake-up signal (WUS) that can be efficiently decoded or detected”), comprising: 
determining a wakeup signaling transmission position (page 4, para 1-3 “Configuration of actual transmission duration … it was agreed that maximum duration could be configured in SIB per NB-IoT carrier as one value from a list. Also, actual transmission duration of wake up signal can be shorter than the configured maximum duration” and page 4, Proposal 4, “actual transmission of wake up signal is composed with repetition of a basic transmission unit”); and 
receiving wakeup signaling according to the wakeup signaling transmission position, the wakeup signaling being configured to instruct a terminal whether to perform physical downlink control signaling detection in a predetermined time window (page 4, para 1-3 “Configuration of actual transmission duration … it was agreed that maximum duration could be configured in SIB per NB-IoT carrier as one value from a list. Also, actual transmission duration of wake up signal can be shorter than the configured maximum duration. In general, actual duration can help to reduce network overhead due to the wake up signal; the network can handle duration of wake up signal transmission within the maximum duration based on the UE coverage level.  From UE perspective, it does not need to know actual transmission duration if wake up signal transmission is aligned to the start of the configured maximum duration. UE can start blind detection of wake up signal from the starting subframe, and can stop monitoring when it detects wake up signal within a wake up signal window”).
D2 does not specifically state that the configuration was sent by a base station to UE. However, it is well known in the art that configuration is sent from a base station to UE. For example, the specification discloses it in [0003].
Therefore, it would be obvious to OOSA before the time when the application was filed to send configuration information that include wakeup signaling transmission information from a base station to a UE in order to follow standard wireless communication protocols.
For claim 8, D2 discloses a physical downlink control signaling detection method, comprising: 
determining a wakeup signaling transmission position (page 4, para 1-3 “Configuration of actual transmission duration … it was agreed that maximum duration could be configured in SIB per NB-IoT carrier as one value from a list. Also, actual transmission duration of wake up signal can be shorter than the configured maximum duration” and page 4, Proposal 4, “actual transmission of wake up signal is composed with repetition of a basic transmission unit”); and 
sending wakeup signaling to a terminal according to the wakeup signaling transmission position, the wakeup signaling being configured to instruct the terminal whether to perform physical downlink control signaling detection in a predetermined time window (page 4, para 1-3 “Configuration of actual transmission duration … it was agreed that maximum duration could be configured in SIB per NB-IoT carrier as one value from a list. Also, actual transmission duration of wake up signal can be shorter than the configured maximum duration. In general, actual duration can help to reduce network overhead due to the wake up signal; the network can handle duration of wake up signal transmission within the maximum duration based on the UE coverage level.  From UE perspective, it does not need to know actual transmission duration if wake up signal transmission is aligned to the start of the configured maximum duration. UE can start blind detection of wake up signal from the starting subframe, and can stop monitoring when it detects wake up signal within a wake up signal window”). 
D2 does not specifically state that the configuration was sent by a base station to UE. However, it is well known in the art that configuration is sent from a base station to UE. For example, the specification discloses it in [0003].

Claims 13 and 20 are rejected because they are the corresponding device claims that perform the method of claims 1 and 8, and have the same subject matter as claims 1 and 8.
As to claims 2, 9 and 14, D2 discloses claims 1, 8 and 13, wherein determining the wakeup signaling transmission position comprises: acquiring the wakeup signaling transmission position according to a predefined configuration parameter, the predefined configuration parameter comprising the wakeup signaling transmission position; or receiving detection configuration information sent by the base station, the detection configuration information comprising the wakeup signaling transmission position (page 4, para 1-3 “Configuration of actual transmission duration … it was agreed that maximum duration could be configured in SIB per NB-IoT carrier as one value from a list. Also, actual transmission duration of wake up signal can be shorter than the configured maximum duration”; note that actual transmission duration suggests the wakeup signaling transmission position).
As to claims 3, 10 and 15, D2 discloses claims 2, 9 and 14, wherein receiving the detection configuration information sent by the base station comprises: receiving radio resource control signaling, media access control (MAC)-layer signaling or physical-layer signaling, wherein the radio resource control signaling, the MAC-layer signaling or the physical-layer signaling comprises the detection configuration information sent by the base station (Section 2.5, 1st para, “wake up signal enabling or the wake up signal could be different among different NB-IoT carriers … anchor carrier should convey NPSS/NSSS/NPBCH/NB-SIB1 periodically. Also, search spaces for paging and RACH of Rel-13 NB-IoT UEs should be configured on anchor carrier. Moreover, channel condition due to the different power boosting level and interference from other cell could impact on the detection performance of the wake up signal. In this point of view, allowing enable or disable use of wake up signal per carrier may have benefits. Simply, designated higher layer signaling could be configured per carrier”; note that NB-loT carriers and NPSS/NSSS/NPBCH/NB-SIB1 suggest physical layer and higher layer suggests MAC layer signaling suggests MAC-layer signaling).
As to claims 4, 11 and 16, D2 discloses claims 1, 8 and 13, wherein the wakeup signaling configured to instruct the terminal to perform the physical downlink control signaling detection in the predetermined time window further comprises: acquiring a detection moment for performing the physical downlink control signaling detection in the predetermined time window; and executing the physical downlink control signaling detection at the detection moment (page 4, para 2-3 “the network can handle duration of wake up signal transmission within the maximum duration based on the UE coverage level.  From UE perspective, it does not need to know actual transmission duration if wake up signal transmission is aligned to the start of the configured maximum duration. UE can start blind detection of wake up signal from the starting subframe, and can stop monitoring when it detects wake up signal within a wake up signal window”).
As to claims 5 and 17, D2 discloses claims 4 and 16, wherein acquiring the detection moment for performing the physical downlink control signaling detection in the predetermined time window comprises: acquiring the detection moment according to a or acquiring first configuration signaling, the first configuration signaling comprising the detection moment, and acquiring the detection moment from the first configuration signaling (page 4, para 1-3 “Configuration of actual transmission duration … it was agreed that maximum duration could be configured in SIB per NB-IoT carrier as one value from a list. Also, actual transmission duration of wake up signal can be shorter than the configured maximum duration. In general, actual duration can help to reduce network overhead due to the wake up signal; the network can handle duration of wake up signal transmission within the maximum duration based on the UE coverage level.  From UE perspective, it does not need to know actual transmission duration if wake up signal transmission is aligned to the start of the configured maximum duration. UE can start blind detection of wake up signal from the starting subframe, and can stop monitoring when it detects wake up signal within a wake up signal window”).
As to claims 6 and 18, D2 discloses claims 4 and 16, wherein executing the physical downlink control signaling detection at the detection moment comprises: acquiring detection parameter information, the detection parameter information comprising at least one of a detection number, a control signaling format to be detected or an aggregation level; and performing the physical downlink control signaling detection at the detection moment according to the detection parameter information (page 4, para 2-3 “the network can handle duration of wake up signal transmission within the maximum duration based on the UE coverage level.  From UE perspective, it does not need to know actual transmission duration if wake up signal transmission is aligned to the start of the configured maximum duration. UE can start blind detection of wake up signal from the starting subframe, and can stop monitoring when it detects wake up signal within a wake up signal window”).
As to claims 7 and 19, D2 discloses claims 6 and 18, wherein acquiring the detection parameter information comprises: acquiring the detection parameter information according to a second predefined detection parameter, the second predefined detection parameter comprising the detection parameter information; or acquiring second configuration signaling, the second configuration signaling comprising the detection parameter information, and acquiring the detection parameter information from the second configuration signaling; or acquiring the second configuration signaling, the second configuration signaling comprising parameter indication information; acquiring the parameter indication information from the second configuration signaling; and acquiring the detection parameter information corresponding to the parameter indication information in the second configuration signaling according to a corresponding relationship between the parameter indication information and the detection parameter information; or acquiring the second configuration signaling, the second configuration signaling comprising modification information and the modification information being configured to indicate a part of the detection parameter information to be used which is different from detection parameter information in a predefined detection parameter; acquiring the modification information from the second configuration signaling; and obtaining the detection parameter information according to the predefined detection parameter and the modification information (page 4, para 1-3 “Configuration of actual transmission duration … it was agreed that maximum duration could be configured in SIB per NB-IoT carrier as one value from a list. Also, actual transmission duration of wake up signal can be shorter than the configured maximum duration. In general, actual duration can help to reduce network overhead due to the wake up signal; the network can handle duration of wake up signal transmission within the maximum duration based on the UE coverage level.  From UE perspective, it does not need to know actual transmission duration if wake up signal transmission is aligned to the start of the configured maximum duration. UE can start blind detection of wake up signal from the starting subframe, and can stop monitoring when it detects wake up signal within a wake up signal window”; note that the second predefined detection parameter is the actual transmission duration). 
As to claim 12, D2 discloses claim 8, further comprising: sending second configuration signaling to the terminal, the second configuration signaling comprising detection parameter information for physical downlink control signaling detection of the terminal and the detection parameter information comprising at least one of a detection number, a control signaling format to be detected or an aggregation level; or, the second configuration signaling comprising parameter indication information and the parameter indication information corresponding to the detection parameter information; or, the second configuration signaling comprising modification information and the modification information being configured to indicate a part of the detection parameter information to be used by the terminal which is different from detection parameter information in a predefined detection parameter (page 4, para 2-3 “the network can handle duration of wake up signal transmission within the maximum duration based on the UE coverage level.  From UE perspective, it does not need to know actual transmission duration if wake up signal transmission is aligned to the start of the configured maximum duration. UE can start blind detection of wake up signal from the starting subframe, and can stop monitoring when it detects wake up signal within a wake up signal window”; note that the second predefined detection parameter is the actual transmission duration). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.